                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

EMILY JOHNSON,

                        Plaintiff,
       v.
                                                       Case No. 19-cv-52-jdp
ANDREW SAUL,
Commissioner of Social Security

                        Defendant.


                                JUDGMENT IN A CIVIL CASE


       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Andrew Saul against plaintiff Emily Johnson affirming the Commissioner and

dismissing this case.




           s/ V. Olmo, Deputy Clerk                               8/23/2019
        Peter Oppeneer, Clerk of Court                               Date
